DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “delivery mechanism” in claim 2. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claims 2-6, 8-11, 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris et al. (WO 2007/064731) in view of O’Connell (US Patent Application 2007/0032816).
Note: For Applicant’s convenience, the Office notes Harris’731 is also published as US Patent Application 2010/0256669, however, the rejection solely relies on the WIPO document. 
	Claim 2: Harris’731 teaches a filter (10) comprising a filter element (12). The filter has a closed state for capturing thrombus passing through a blood vessel (see Figures 1 or 2). 
	The device includes a holder (14) for holding the filter in a closed state for a predetermined period of time. The holder (14) is bioabsorbable after a predetermined period of time (paragraph [0025]). 
	The system further includes a member (retainer 304) to at least temporarily extend the filtration period. The member is in the form of a retainer (304) to at least temporarily retain the filter in the closed state beyond the elapse of the predetermined period of time (Figure 2c). 
The system includes a delivery mechanism (catheter 312) to deliver the retainer (304) when the filter is in the blood vessel (Figures 2b-2c). The delivery mechanism (312) is adapted to maintain the position of the filter relative to the blood vessel during delivery of the retainer and to grasp the filter for delivering of the retainer (Figure 2b, 2c). The retainer (304) is extendable around part of the filter to retain the filter in the closed state (Figures 2b, 2c). 
	Harris’731 does not disclose the filter is movable to a non-filtering state. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Harris’731, with a removable holder, as taught by O’Connell’816, in order to provide the advantage of ending the filtering process without removing the filter from the vessel. 
	Claim 3: In Harris’731, the retainer (304) is adapted to clamp part of the filter to retain it in the closed state (Figure 2c). 
	Claim 4: In Harris’731, the retainer (304) is adapted to tie part of the filter to retain it in the closed state (via element 302, as shown in Figures 2b, 2c). 
	Claim 5: In Harris’731, the retainer (304) is configured to be located in the region of the center of the filter (in this case, along the central axis; see Figure 2c). 
	Claim 6: In Harris’731, the retainer (304) is configured to be located in the region of the side of the filter (In this case, the top, with respect to the page, is considered a side of the filter. The retainer 304 grasps the top of the filter at the hub 18.)
	Claim 8: In Harris’731, the retainer (304) is movable between a delivery state (within catheter 312) and a retaining state (outside catheter 312, as shown in Figure 2b). The retainer (304) is biased towards the retaining state (cone 304 is open outside of the catheter and collapsed within the catheter). 

	Claim 10: In Harris’731, the retainer (304) is changeable, when engaging the filter, from a non-retaining state in which the filter is not retained to a retaining state in which the filter is retained (the retainer can grasp the filter, as shown in 2c, so the retainer is in a retaining state or release the filter to a non-retaining state, as shown in Figure 2b, in which the filter is not retained). 
	Claim 11: In Harris’731, the retainer is changeable from the non-retaining state (Figure 2b) to the retaining state (Figure 2c) by an external intervention (force applied to the proximal end of the catheter (paragraph [0023]). 
Claim 15: In Harris’731, the retainer (304) is cup-shaped (cone 304) and configured to snap-fit around the ends of the filter elements (via hooks 308) (Figures 2c, 2e). 
Claim 16: In Harris’731, the retainer (304) is extendable through an opening between adjacent filer elements to retain the filter elements in the closed state beyond the elapse of the predetermined period of time (hooks 308 can extend between filter elements 120 when grasping the filter). 
Claim 17: In Harris’731, the retainer (304) is extendable through an opening in a filter element to retain the filter elements in the closed state beyond the elapse of the predetermined period of time (for the purpose of this rejection, the filter element is considered all of the filter legs 12. Hooks 308 can extend between the legs when grasping the filter).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris’731 in view of O’Connell816, as applied to claim 2, further in view of Swann et al. (US Patent Application 2007/0227544). 
Harris’731 teaches the limitations of claim 7 but fails to teach the retainer is at least partially bioabsorbable.  
	Swann’544 is directed towards a device having the same structure as a filter (Figure 6) including a filtering element 207 expanding from a hub 208. Swann’544 further states this device could function as a filter (paragraph [0131]). 
	Swann’544 teaches delivering a retainer (452) to device in order to deliver a drug to the body (paragraph [0156], [0157]). The retainer (452) is bioabsorbable because it is a drug being released into the body. It would have been obvious to one of ordinary skill in the art to modify the device taught by Harris’731 such that the delivery device delivers an absorbable retainer, as taught by Swann’544, in order to provide a drug pellet which delivers a drug into the body (paragraph [0156], [0157]). 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris’731 in view of O’Connell816, as applied to claim 2, further in view of Chevillion et al. (US Patent 5,853,420). 
Harris’731 teaches the limitations of claim 12 but fails to teach the retainer is changeable by rotation on threads to move with respect to the filter. 
Chevillion’420 is directed towards a filter (3) and a retainer (21). The retainer is changeable via rotation of threads (column 6, lines 10-37). Chevillion’420 teaches this arrangement is advantageous because it allows for easier positioning of the filter within the body and greater reliability (column 3, lines 30-47). It would have been obvious to . 
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris’731 in view of O’Connell816, as applied to claim 2, further in view of Hensley et al. (US Patent Application 2005/0251197). 
Harris’731 teaches the limitations of claims 13-14 but fails to teach the retainer is changeable by insertion of a magnetic part to retain the filter. 
Claim 13: Hensley’197 is directed towards a vascular filter (10) and a retainer (32). The retainer is changeable by insertion of a magnetic part to retain the filter (Figure 6, 7). The retainer comprises first magnetic parts (64, 78) on the filter elements (Figure 6, 7) and a second magnetic part (24)  for engagement with the first magnetic parts to retain the filter elements in a closed state (Figure 6). 
Claim 14: The first magnetic parts are located on the filter elements so they are located on a plane when the filter is in the closed state; the second magnetic part (24) has a planar surface for contacting the first magnetic parts (Figure 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Harris’731 such that the retainer comprises magnetic parts, as in Hensley’197, in order to make it easier to apply the retainer to a filter that is located in the vessel, especially when the filter is tilted or skewed (paragraph [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        15 February 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771